Citation Nr: 0637931	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, including as secondary to service-connected 
diabetes mellitus. 

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus. 

3.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus. 

4.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to service-connected diabetes 
mellitus. 
 
5.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected Type-II diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1968 to July 
1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A May 2002 rating decision granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation 
effective July 2001.  The RO also denied the veteran's claim 
of entitlement to service connection for diabetic 
retinopathy.  The veteran wants an initial rating higher than 
20 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In September 2002, the RO issued another rating decision, 
denying the veteran's claims of entitlement to service 
connection for hypertension, coronary artery disease, and 
peripheral vascular disease, including as secondary to his 
service-connected diabetes mellitus.

A more recent, March 2003, RO decision amended the effective 
date for the grant of service connection for diabetes 
mellitus to May 8, 2001.

In his March 2003 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board.  The Board hearing was scheduled, but in July 2003, 
the veteran withdrew his request for a hearing.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) 
(2006).

This case was previously before the Board in December 2004.  
In that instance, the veteran's claims were remanded for 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating the veteran has diabetic retinopathy which is 
causally or etiologically related to his service in the 
military, or due to or aggravated by service-connected 
disability.

2.  Hypertension was initially demonstrated years after 
service, and there is no competent medical nexus evidence of 
record indicating it is causally or etiologically related to 
his service in the military, or due to or aggravated by 
service-connected disability.

3.  Coronary artery disease was initially demonstrated years 
after service, and there is no competent medical nexus 
evidence of record indicating it is causally or etiologically 
related to his service in the military, or due to or 
aggravated by service-connected disability.

4.  Peripheral vascular disease was initially demonstrated 
years after service, and there is no competent medical nexus 
evidence of record indicating it is causally or etiologically 
related to his service in the military, or due to or 
aggravated by service-connected disability.

5.  The veteran's diabetes mellitus requires an oral 
hypoglycemic agent and restricted diet, but does not require 
insulin or regulation of activities.




CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
so incurred or aggravated, and is not proximately due to or 
aggravated by service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2006).

2.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to or 
aggravated by service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2006).

3.  Coronary artery disease was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been so incurred or aggravated, and is not 
proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2006).

4.  Peripheral vascular disease was not incurred in, or 
aggravated by, active military service, and is not 
proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2006).

5.  The criteria are not met for an initial rating in excess 
of 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.119, Diagnostic Code 7913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, a December 2004 letter from the agency 
of original jurisdiction (AOJ) to the appellant informed him 
of what evidence was required to substantiate the claims for 
service connection on a direct incurrence basis, and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.  

The December 2004 letter failed to discuss the law pertaining 
to secondary service connection.  However, the Board finds 
this deficiency to be harmless error inasmuch as the 
statement of the case set forth the applicable law and the 
rating decision on appeal included a discussion of what was 
lacking in substantiating the secondary service aspect of the 
claim.  The December 2004 letter also failed to discuss the 
law pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claims for 
service connection, no disability rating or effective date 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the case was thereafter 
readjudicated, and the appellant has not been prejudiced 
thereby.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
private medical reports, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claims for service connection.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the lay 
statements and medical reports of record for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims for service connection.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for diabetic 
retinopathy, hypertension, coronary artery disease, and 
peripheral vascular disease, including as secondary to his 
service-connected diabetes mellitus, so they must be denied.  
38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for retinopathy, hypertension, 
coronary artery disease, or peripheral vascular disease 
during his military service.  And, the veteran's separation 
examination report was normal, with a normal clinical 
evaluation of the eyes, heart, and vascular system, with 
blood pressure of 130/76 and 20/20 vision.  The Board also 
notes that the veteran did not make any complaints at his 
discharge.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question, when 
there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  It stands to 
reason that, if he indeed had any problems at his discharge 
from service, as he is now alleging, then he would have at 
least mentioned this during his military separation 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, diabetic retinopathy, hypertension, and coronary 
artery disease were each not manifested or diagnosed within 
the one-year presumptive period following his discharge from 
service in July 1974.  Instead, it appears that the veteran 
was not diagnosed with hypertension until 2000, over 25 years 
after his active duty service in the military had concluded.  
In addition, the evidence of record shows he did not have any 
relevant symptoms or receive treatment for coronary artery 
disease until he had a myocardial infarction in 1999 and that 
he was not evaluated for diabetic retinopathy and peripheral 
vascular disease until many years after his service in the 
military had concluded.  

More significantly, all of the VA examiners found that the 
veteran's diabetic retinopathy, hypertension, coronary artery 
disease, and peripheral vascular disease were not related to 
his military service, including his service-connected 
diabetes mellitus.  In fact, the medical evidence clearly 
demonstrates that the veteran does not even have diabetic 
retinopathy; an eye evaluation in October 2004 and a March 
2005 VA examination were both negative for evidence of 
diabetic retinopathy.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1998) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).   

Furthermore, regarding the veteran's hypertension, coronary 
artery disease, and peripheral vascular disease, the June 
2002 and March 2005 VA examiners clearly concluded that the 
veteran's hypertension, coronary artery disease, and 
peripheral vascular disease were unrelated to the veteran's 
military service, including his service-connected diabetes 
mellitus.  Likewise, none of the veteran's treating 
physicians attributed these disorders to the veteran's 
military service or his service-connected diabetes mellitus.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

In this regard, the Board notes that the June 2002 VA heart 
examiner found that it was less likely than not that the 
veteran's coronary artery disease was related to his diabetes 
mellitus, as the diagnosis of coronary artery disease 
preceded the diagnosis of diabetes mellitus and because the 
severity of the veteran's coronary artery disease was such 
that it was likely present for several years prior to his 
diagnosis.  Moreover, the June 2002 VA vascular and 
hypertension examiners found that it was unlikely that the 
veteran's peripheral vascular disease and hypertension had 
any relationship to the veteran's diabetes mellitus, as these 
disorders were diagnosed in 1996 and 2000, respectively; the 
veteran was not diagnosed with diabetes mellitus until 2001.  
Furthermore, the March 2005 VA examiner found that the 
veteran's long-standing, 35-plus year history of smoking and 
hyperlipidemia were causal and aggravating factors in the 
veteran's development of coronary artery disease, 
hypertension, and peripheral vascular disease.  This VA 
examiner also found that the veteran's hypertension has not 
been exacerbated by the veteran's diabetes mellitus.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

So, in short, the only evidence portending that the veteran's 
diabetic retinopathy, hypertension, coronary artery disease, 
and peripheral vascular disease are in any way related to his 
service in the military, including his diabetes mellitus, 
comes from him personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of these conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so they must be denied.  
38 C.F.R. § 3.102.

II.  Increased Disability Evaluation

Veterans Claims Assistance Act of 2000

Notice

Because the Court's decision in Dingess/Hartman is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his diabetes mellitus.  In this regard, because the May 
2002 rating decision granted the veteran's claim of 
entitlement to service connection for diabetes mellitus, this 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the May 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's diabetes 
mellitus and included a description of the rating formula for 
all possible schedular ratings under that diagnostic code.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial disability 
evaluation that the RO assigned.  The Board acknowledges that 
the RO failed to inform the veteran as to how an effective 
date would be assigned if a higher disability evaluation was 
awarded, as required by Dingess/Hartman.  The Board finds 
that this omission was not prejudicial because the 
preponderance of the evidence is against the claim for a 
higher disability rating.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve higher rating for his service-connected 
diabetes mellitus.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations, as well as reports from private medical 
evaluations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim for an increased disability evaluation. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the veteran's claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

The veteran's diabetes mellitus is evaluated under 38 C.F.R. 
§ 4.119, DC 7913.  Under this code, a 20 percent rating is 
assigned where insulin and a restricted diet, or an oral 
hypoglycemic agent and restricted diet are required.  The 
next highest possible rating under this code is 40 percent, 
requiring insulin, restricted diet, and regulation of 
activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Analysis

Upon reviewing these rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 20 percent rating, and that a higher evaluation is 
not warranted.  

The objective clinical evidence of record does not show that 
the veteran requires insulin for control of his diabetes 
mellitus, nor does the evidence show that the veteran's 
diabetes mellitus requires regulation of his daily 
activities.  At the veteran's March 2005 VA examination, the 
veteran denied experiencing ketoacidosis or hypoglycemic 
reactions.  He also denied having been  hospitalized for his 
diabetes mellitus.  He reported that he followed a low salt 
and sugar diet for his diabetes, and takes an oral 
hypoglycemic agent, but that his physical restrictions on his 
activities were attributed to his peripheral vascular disease 
(which the VA examiners found to be unrelated to his diabetes 
mellitus).  And, while the VA examiner found that the 
veteran's diabetes mellitus was poorly controlled, he only 
visits a diabetic care provider every four to six months.  
Thus, the Board finds that the veteran's diabetes mellitus 
fits within the criteria for the initially assigned 20 
percent disability evaluation. 

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his diabetes 
mellitus, has caused marked interference with his employment 
(meaning above and beyond that contemplated by his 20 percent 
schedular rating) or that his diabetes mellitus, standing 
alone, has necessitated frequent periods of hospitalization 
such that application of the regular schedular rating 
standards is rendered impracticable.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 20 percent for type-II diabetes mellitus, so the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).







	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for diabetic retinopathy, 
including as secondary to service-connected diabetes 
mellitus, is denied.

The claim for service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied.

The claim for service connection for coronary artery disease, 
including as secondary to service-connected diabetes 
mellitus, is denied.

The claim for service connection for peripheral vascular 
disease, including as secondary to service-connected diabetes 
mellitus, is denied.

The claim for a rating higher than 20 percent for diabetes 
mellitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


